           Case 2:20-cv-02180-MCE-DMC Document 12 Filed 04/09/21 Page 1 of 2



1

2

3

4

5

6

7

8                    IN THE UNITED STATES DISTRICT COURT
9
                  FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     SID NAIMAN, individually and on            Case No. 2:20-cv-02180-MCE-DMC
11
     behalf of all others similarly situated,
12
                  Plaintiff,                    ORDER GRANTING MOTION FOR
13
                                                LEAVE TO FILE FIRST AMENDED
14          vs.                                 COMPLAINT
15
     LICENSED INSURANCE
16   ADVISORS LLC, and DOES 1
     through 10, inclusive, and each of
17
     them,
18
                  Defendants.
19
20          Before the Court is the Plaintiff’s Motion for Leave to File First Amended
21   Complaint. Having considered the Motion, and good cause appearing therefor, the
22   Court grants the Plaintiff’s Motion and orders as follows.
23   ///
24   ///
25   ///
26   ///
27

28                   ORDER GRANTING LEAVE TO FILE FIRST AMENDED COMPLAINT
          Case 2:20-cv-02180-MCE-DMC Document 12 Filed 04/09/21 Page 2 of 2



1
           Plaintiff shall file his First Amended Complaint not later than five (5) days

2
     following the date this order is electronically filed.

3          IT IS SO ORDERED.

4    Dated: April 9, 2021
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                   ORDER GRANTING LEAVE TO FILE FIRST AMENDED COMPLAINT
